NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 21, 2021*
                                Decided January 22, 2021

                                          Before

                             FRANK H. EASTERBROOK, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 20–2309

ERIC D. CONNER,                                    Appeal from the United States District Court
      Plaintiff-Appellant,                         for the Western District of Wisconsin.



       v.                                          No. 20-cv-531-bbc

JAMIE ADAMS, et al.,                               Barbara B. Crabb,
     Defendants-Appellees.                         Judge.



                                         ORDER
       Eric Conner, a Wisconsin prisoner proceeding in forma pauperis, sued several
correctional officers and nurses for failing to promptly treat his severe back pain. See 42
U.S.C. § 1983. At screening, see 28 U.S.C. § 1915A, the district court concluded that his
allegations did not state a claim under the Eighth Amendment and dismissed the

       *
        The appellees were not served with process in the district court and have not
participated in this appeal. We have agreed to decide this case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 20–2309                                                                           Page 2

complaint; the court assessed a “strike” under 28 U.S.C. § 1915(g). Conner filed a notice
of appeal, and the district court authorized him to proceed in forma pauperis. But the
court did not know—because Conner did not disclose—that he had recently incurred
three strikes in other lawsuits, and in each was told by the court that he had incurred
strikes. See Conner v. Waterman, 794 F. App’x 527, 529 (7th Cir. 2020) (one strike for
frivolous suit and one for frivolous appeal); Conner v. Schwenn, No. 19-cv-921-bbc, 2020
WL 869220, at *8 (W.D. Wis. Feb. 21, 2020) (one strike for failure to state a claim), aff’d,
821 F. App’x 633 (7th Cir. 2020).

        Because Conner had accrued at least three strikes before filing this appeal, the
Prison Litigation Reform Act bars him from proceeding without prepayment of fees
unless he is in “imminent danger of serious physical injury.” See § 1915(g). His
allegations, however, do not suggest that he faced any such danger (indeed, he
acknowledged that he was seen and treated within two days of his complaints of pain).
“A litigant who knows that he has accumulated three or more frivolous suits or appeals
must alert the court to that fact.” Ammons v. Gerlinger, 547 F.3d 724, 725 (7th Cir. 2008).
Conner failed to do so. This appeal is dismissed as a sanction for his misconduct, and he
remains responsible for all fees due, both to this court and the district court. See id.; Isby
v. Brown, 856 F.3d 508, 521 (7th Cir. 2017). Per Newlin v. Helman, 123 F.3d 429, 436–37
(7th Cir.1997), Conner is barred from filing any civil suits in this circuit until he has paid
all the fees he owes, from all of his suits, unless he meets the imminent-danger standard
of § 1915(g).

                                                                                 DISMISSED